


110 HRES 365 EH: Resolution honoring San José State

U.S. House of Representatives
2007-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		110th CONGRESS
		1st Session
		H. RES. 365
		In the House of Representatives, U.
		  S.,
		
			November 13, 2007
		
		RESOLUTION
		Resolution honoring San José State
		  University for its 150 years of commitment to public higher
		  education.
	
	
		Whereas 2007 commemorates the sesquicentennial year that
			 San José State University was first established in 1857 as Minns Evening Normal
			 School to train teachers for the growing population of California;
		Whereas the success of the Minns Evening Normal School in
			 San Francisco led to an Act enacted by the California Legislature on May 2,
			 1862, providing for the establishment of the first California State Normal
			 School in 1862 and thus beginning a new era for education in the State of
			 California: the first State-wide program of free instruction in preparing
			 teachers and prospective teachers;
		Whereas from these beginnings as the oldest public,
			 four-year institution of higher education in California, San José State
			 University has matured into a comprehensive university, offering bachelor’s and
			 master’s degrees in 134 programs;
		Whereas San José State University is the flagship school
			 of the California State University system, which uses the 1857 founding date as
			 part of its own heritage as noted on its official seal;
		Whereas California State University, the largest public
			 system of higher learning in the United States, is recognized for its long-term
			 commitment to affordable, accessible, and high-quality education;
		Whereas San José State University is the region’s largest
			 university and the third largest public-sector employer with 30,000 students
			 and 4,000 employees;
		Whereas San José State University-related spending in the
			 San Francisco Bay Area is an estimated $479 million, generating a total impact
			 of $829 million on the region’s economy, sustaining 11,000 jobs, and generating
			 $48 million annually in tax revenue;
		Whereas San José State University has contributed to the
			 rich economic life and culture of the State of California by providing nearly
			 7,000 graduates into the workforce each year;
		Whereas San José State University’s most prized tradition
			 is a commitment to enriching the lives of its students by transmitting
			 knowledge and providing them with the skills to apply what they have learned
			 into the service of our society;
		Whereas San José State University ranks tenth in the
			 Nation’s top public universities in the total number of minority
			 graduates—African Americans, Latinos, Asian Americans, and Pacific Islanders,
			 with bachelor’s degrees across all disciplines;
		Whereas San José State University has conferred bachelor’s
			 degrees in business management and the health professions to more Asian
			 Americans and Pacific Islanders than any other college or university in the
			 Nation;
		Whereas San José State University is among the top 35
			 colleges and universities in terms of the number of bachelor’s and master’s
			 degrees conferred to Latino students and is therefore a recognized leader in
			 graduating minority students;
		Whereas San José State University’s faculty contribute to
			 the quality of life in the Nation by their active engagement in scholarship,
			 research, technological innovation, community service, and the arts; and
		Whereas San José State University is an active partner
			 with educational institutions, industries, and communities to enhance the
			 quality of education, research, development, and community service for the
			 State of California: Now, therefore, be it
		
	
		That the House of Representatives honors
			 San José State University for its 150 years of commitment to public higher
			 education.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
